Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cycle communication module (e.g. claim 1 line 2; it needs to be labeled); the position sensor being housed in proximity to one end of the cylinder (e.g. claim 1 line 13; fig 1 shows the position sensors spaced from the ends); a detection sensor for detecting the commencement of an actuation cycle for moving a piston in a cylinder and piston assembly (e.g. claim 1 line 15-16); a timer device for timing the elapsed time between the initiation of the actuation cycle of the piston and when the position sensor for detecting an end position detects the piston in its end position at the end of the actuation cycle (e.g. claim 1 line 18-20); a storage device operably connected to the position sensor and detection sensor for receiving and storing normalized cycle time profiles and storing a predetermined tolerance boundary from said normalized cycle time profiles (e.g. claim 1 line 21-23); a comparator operably connected to said storage device and said position sensor and detection sensor for comparing time parameters initiated and ended by said detection sensor and said position sensor with said normalized cycle profile and said predetermined tolerance boundary (e.g. claim 1 line 24-27); and an alarm connected to said comparator and actuated if said comparator compares the elapsed time with the normalized profile and said predetermined tolerance boundary and determines said elapsed time is outside of the predetermined tolerance boundary (e.g. claim 1 line 28-30); an I/O module (e.g. claim 2 line 4; needs to be labeled); one of said position sensors being a linear potentiometer that measures analog voltage depending on the linear position of the piston within the cylinder for measuring acceleration and deceleration (e.g. claim 3); that the I/O module includes the timer device, storage device, comparator and alarm (claim 6); a detection sensor for detecting the commencement of the actuation cycle for moving a piston in a cylinder and piston assembly from the initiation of a signal to the solenoid that moves the control  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following:
“first position sensor is housed in proximity to one end of the cylinder” (page 4 line 16) and “a second position sensor mounted on the other end of the cylinder housing” (page 5 line 12-13) are confusing, since they appear to be proximate to but not housed in the cylinder (see fig 1)
“A comparator is operably connected to the storage device, the position sensor and detection sensor” (page 4 line 25- page 5 line 1), with the above statement, are confusing; as the sensors are connected to the I/Os (page 5 line 7-8), not the storage device or the comparator.


operably connected to the sensors to receive parameter data for an established normalized cycle profile and storing a predetermined tolerance boundary” (page 7 line 17-18, emphasis added) is confusing, as to how the sensors generate a normalized cycle profile.
“one of the position sensors may be a linear potentiometer that measures analog voltage depending on the linear position of the piston within the cylinder for measuring acceleration and deceleration using the position of the piston and elapsed time” (page 13 line 2-5) is wrong. The potentiometer position sensor measures position, not acceleration and deceleration, even though it is understood that acceleration and deceleration can be calculated using the position of the piston and elapsed time. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, note differences in terms used for the same element in the same or dependent claims (some have been pointed out below).

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1 and 6 line 1 “A field bus solenoid valve assembly” is confusing as a preamble, since it appears to be only one of the elements of the claim, i.e. “manifold member with a valve body having a solenoid operated control valve” of line 2-3.
In claim 1 line 2-3 “at least one manifold member with a valve body” is confusing, since the valve body is separate from the manifold (see below).
In claim 1 line 2-3, emphasis added, “at least one manifold member with a valve body having a solenoid operated control valve mounted and operated by a solenoid” is confusing. It is unclear what “mounted” is related to, the manifold or the solenoid. The manifold appears to be wrong, since the solenoid valve (66) is in the valve body (unnumbered, containing 50-59), not the manifold (19). The solenoid is also wrong, since it is not mounted in the solenoid (64).
In claim 1 line 4-5 “the manifold member having first and second flow paths for supplying and discharging pressurized fluid to and from ports of the valve body” has no antecedent basis (it is different from that of lime 2) and is confusing, since if the valve body is part of the manifold (line 2-3, see above) it is unclear how this can exist.


housed in proximity to one end of the cylinder” is confusing. It is clear that the sensor(s) are in proximity to the one end, but not that they are housed in the cylinder (see objection to the specification). Claim 6 line 15-16 is confusing, since it has similar limitations.
In claim 1 line 15 “the commencement of an actuation cycle”, line 17 “the initiation of the actuation cycle” and line 19 “the end of the actuation cycle” have no antecedent basis and the first 2 are confusing, since they refer to the same element.
In claim 1 line 25 “normalized cycle profile” and line 28 “normalized profile” have no antecedent basis and is confusing, since they should refer back to “normalized cycle time profiles” of line 21.
In claim 1 line 20 “a storage device operably connected to the position sensor and detection sensor” and line 23-24 “a comparator operably connected to…said position sensor and detection sensor” is confusing, since the position sensor and detection sensor are connected to the I/Os, not the storage device and comparator (see objection to the specification).
In claim 1 line 20-22 “a storage device operably connected to the position sensor and detection sensor for receiving and storing normalized cycle time profiles and storing a predetermined tolerance boundary from said normalized cycle time profiles” is confusing as to how the position and detection sensors create the normalized cycle profile and predetermined tolerance boundary.
In claim 6 line 4-5 “said communication module, at said I/O module and said solenoid electrically connected together to an actuation circuit” is confusing, since it was previously claimed that “an I/O module connected to a communication module” (line 2) and that is the only way the I/O module is electrically connected to an actuation circuit. Furthermore, it is unclear what the actuation circuit is or does, or where it’s located.
In claim 6 line 7 “the at least one valve body” has no antecedent basis and is confusing, since it is unclear how to differentiate the valve body, since the manifold member has the control valve (line 3, which means that the “valve body is part of the manifold member).
In claim 6 line 17 “the sensors” and line 21 “the motion sensors” are confusing, since they should refer back to the position sensors of line 15 (line that of line 25 or 26).

In claim 6 line 18 “the initiation of an actuation cycle” and line 19 “the final end positione” have no antecedent basis.
In claim 6 line 21-23, emphasis added “a storage device operably connected to the motion sensors and said actuation circuit for receiving and storing normalized cycle time profiles and storing a predetermined tolerance boundary from said normalized cycle time profiles” is confusing as to how the motion sensors and actuation circuit create the normalized cycle profile and predetermined tolerance boundary.
In claim 6 line 27 “normalized cycle profile” and line 30 and claim 9 line 14 “normalized profile” have no antecedent basis and is confusing, since they should refer back to “normalized cycle time profiles” of line 22.
In claim 9 line 3 “a piston in a cylinder and piston assembly” is confusing, since they should refer back to the same terms in claim 6 line 10.
In claim 9 line 3 “detecting the commencement of the actuation cycle for moving a piston in a cylinder and piston assembly” has no antecedent basis and is confusing, since it should refer back to the “initiation of an actuation cycle that moves the piston from an initial end position to arrival of the piston at the final end position” of claim 6 line 18-19.
In claim 9 line 3-6 “a detection sensor for detecting the commencement of the actuation cycle for moving a piston in a cylinder and piston assembly from the initiation of a signal to the solenoid that moves the control valve to move from its first position to its second position or from its second position to its first position” is confusing 
In claim 9 line 7-9 “the timer device times the elapsed time from the initiation of a signal to the solenoid that moves the control valve to move from its first position to its second position or from its second position to its first position” is confusing, since claim 6 claims the timer device times “the elapsed time from the initiation of the actuation cycle of the piston” (line 17-18), as the 2 bolded portions are different.
In claim 9 line 25 “the comparator is operably connected to said storage device, said actuation circuit, and said first and second position sensors” is confusing, since it repeats the limitation of claim 6 line 24-25.
In claim 9 line 25 “for comparing time parameters initiated by said actuation circuit and ended by said position sensors with said normalized cycle profile and said predetermined tolerance boundary” is confusing, since it contradicts claim 6 line 24-28 (by the bolded portion being different from the “elapsed time from the initiation of the actuation cycle to detection by said position sensors of the arrival of the piston at other end position” of claim 6 line 25.
In claim 10 line 3 “the commencement of an actuation cycle”, line 7 “the initiation of the actuation cycle” and line 9 “the end of the actuation cycle” have no antecedent basis and the first 2 are confusing, since they refer to the same element.
In claim 10 line 16-17 “said comparator compares a parameter from said at least one sensor with the normalized profile” is confusing, since the comparator compares the “elapsed time from said sensors to said normalized cycle profile” not “a parameter” (note also line 18).
In claim 10 line 17 “normalized profile” have no antecedent basis and is confusing, since it should refer back to “normalized cycle time profile” of line 11.
In claim 11 and 12 line 2 and 3, respectively “an actuation cycle”, line 2-3 and 3, respectively “a piston”, and line 3 and 4, respectively “a cylinder and piston assembly” is confusing, since each is previously claimed in claim 10, and so should refer back to them.

In claim 11 line 3 “the initiation of a signal to the solenoid that operates the control valve” is confusing, as to how this is related to the rest of the system.
In claim 13 line 3 “one of said position sensors” is confusing, since claim 10 only claims 1 positon sensor (line 5).
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 claims “said detection sensor being a second position sensor” (line 3), which contradicts the limitation “a detection sensor for detecting the commencement of an actuation cycle for moving a piston in a cylinder and piston assembly” of claim 1 line 15-16; and the disclosure indicates that sensing the positon is an embodiment that is an alternate to sensing the initiation of the actuation cycle (page 12 line 18-19).
Claim 12 claims “said sensor for detecting the commencement of an actuation cycle for moving a piston in a cylinder and piston assembly being a second motion detector” (line 3-4), which contradicts the limitation “a sensor for detecting the commencement of an actuation cycle for moving a piston in a cylinder and piston 
Claim 5 has the same problem as claim 4, since it depends from claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 10 and 12 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Aki (9891135). Aki discloses a detection system comprising a sensor (one of 20, 22) detecting commencement of an actuation cycle for moving a piston in a cylinder and piston assembly; a position sensor (other of 20, 22) detecting an end position of a piston in a cylinder and piston assembly at an end of the actuation cycle; a timer (44) for timing the elapsed time (T3) between the commencement (T1) of the actuation cycle of the piston and when the position sensor for detecting an end position detects the piston in its end position at the end of the actuation cycle (T2); a storage device (48, 50, 54) operably connected to the sensors to receive parameter data for establishing a normalized cycle profile and storing a predetermined tolerance boundary determined from the normalized cycle profile (column 12 line 58-66); a comparator (52) .
Aki discloses the sensor for detecting the commencement of the actuation cycle is a second motion detector (one of 20, 22, see above) for sensing a first end position of the piston in the cylinder and piston assembly (claim 12).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Aki (9891135) in view of Smith et al (6164323). Aki discloses an assembly comprising a solenoid operated control valve (16) operated by a solenoid (16a, 16b) supplying and discharging pressurized fluid within first and second flow paths depending on an actuation state of the solenoid operated control valve; a piston cylinder assembly including a piston (32) slidably movable within a cylinder (18) between retracted (26) and extended ends of the cylinder connected to the first and second flow paths at the retracted and extended (28) ends for shuttling the piston within the cylinder between the retracted and extended end positions; a detection sensor (one of 20, 22) detecting commencement of an actuation cycle for moving a piston in a cylinder and piston assembly; a position sensor (other of 20, 22) detecting an end position of a piston in a cylinder and piston assembly at the end of the actuation cycle; a timer (44) for .
Smith et al teaches, a solenoid operated (by 30, column 4 line 13-17) control valve (24) can be part of a valve body (26) having ports(unnumbered, fig 1), which is connected to a manifold member with first and second flow paths (unnumbered, adjacent 16, 18, fig 1), which supply and discharge pressurized fluid to and from the ports.
Since Aki doesn’t disclose details of the solenoid operated control valve and Smith et al does; it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the solenoid operated control valve of Aki part of the valve body having ports, which is connected to a manifold member with the first and second flow paths, which supply and discharge pressurized fluid to and from the ports, as taught by Smith et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

.
Claims 11 and 9 are respectively rejected under 35 U.S.C. § 103 as being unpatentable over Aki (9891135) or Aki (9891135) in view of Smith et al (6164323), as applied to claim 11 and 9, respectively, above, and further in view of Fujiwara (2019 0145437). Aki and the modified Aki discloses all of the elements of claim 11 and 9, as discussed above; but does not disclose that the detection sensor for detecting the commencement of the actuation cycle detects an initiation of a signal to the solenoid that operates the control valve.
Fujiwara teaches, for an assembly with a timer device (part of e.g. step 15) for timing an elapsed time (T1, T2, T3 of fig 3) between initiation of an actuation cycle of a piston (t=0) and when the piston detects in its end position at an end of an actuation cycle; that the initiation of an actuation cycle of a piston is an initiation of a signal to the solenoid that operates the control valve (e.g. paragraph 164).
Since both Aki and Fujiwara teaches timing an elapsed time from initiation of an actuation cycle of a piston, it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the initiation of the actuation cycle of the piston of the Aki and modified Aki an initiation of a signal to the solenoid that operates the control valve, as taught by Fujiwara, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

s 3, 8 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Aki (9891135) in view of Smith et al (6164323) and Fujiwara (2019 0145437), as applied to claim 9 (including the limitations of claim 1) and 12 above, and further in view of Hutchison et al (2018 0340554). The modified Aki discloses all of the elements of claim 3, 8 and 13, as discussed above; but does not disclose that the position sensor is a linear potentiometer that measures analog voltage depending on the linear position of the piston within the cylinder
Hutchison et al teaches, for a an assembly with a position sensor (106) detecting an end position (and other positions) of a piston (108) in a cylinder (104) and piston assembly at the end of the actuation cycle; that the position sensor is a linear potentiometer that measures analog voltage depending on the linear position of the piston within the cylinder, for the purpose of being part of a closed loop control (paragraph 66).
Since Aki and Hutchison et al are both from the same field of endeavor, the purpose disclosed by Hutchison et al would have been recognized in the pertinent art of Aki. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the position sensor of the modified Aki a linear potentiometer that measures analog voltage depending on the linear position of the piston within the cylinder, as taught by Hutchison et al, for the purpose of being part of a closed loop control. It is well known that any position sensor can be used to calculate acceleration and deceleration.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745